         Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

RYAN MUCAJ, et al.                                   :        Civil Case 3:20-CV-00066 (MPS)
     Plaintiffs                                      :
                                                     :
v.                                                   :
                                                     :
UNIVERSITY OF CONNECTICUT, et al.                    :
     Defendants                                      :        JANUARY 24, 2020

MEMORANDUM IN OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION

       The defendants The University of Connecticut ("UConn"), Thomas Katsouleas, Michael

Gilbert, Eleanor Daugherty, Maureen Armstrong, Alexandra Kytan and Kim Colon (the "state

defendants") respectfully submit this memorandum in opposition to plaintiffs' motion or request

for preliminary injunctive relief.

       The Underlying Facts

       Many of the pertinent underlying facts are not in dispute. In the early morning hours of

Friday October 11, 2019 the plaintiffs, Ryan Mucaj and Jarred Karal, both seniors at UConn,

were heard, observed and recorded in a parking lot outside a student residential housing complex

in which they lived engaging in what Jarred later confirmed was a verbal game they referred to

as "penis." As reported, this game involved one of them stating that word, then the other

repeating it louder, with the first repeating it again even louder, and so on, the loser being the

first to stop the repetition. While still outside, adjacent to the residential complex, the word used

in the game changed to "n_____," a word commonly considered a racial slur to persons of color.

While there is some dispute as to how loud the game became with the use of the second word,

there is no doubt that they were yelling the first word, "penis." This conduct was brought to the

attention of the UConn Office of Community Standards ("CS") which, following usual protocols,

conducted an investigation, which culminated in two "recommendations and findings" (one for

                                                 1
        Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 2 of 13



each student). The recommendation and findings concluded that the investigation results

supported a finding that the two students had engaged in disruptive behavior and violated their

student housing contracts, such that certain sanctions were warranted, including a warning, and

removal from student housing. Per the Student Code, in the event the students disagreed with the

student conduct investigator's findings and recommendations, the plaintiffs were entitled to a de

novo hearing which would constitute a review and assessment of the matter in accordance with

the standards of due process applicable in such proceedings. Gorman v. University of Rhode

Island, 837 F.3d 7, 13-14 (1st Cir.1988) (The courts have not and should not require that student

disciplinary hearings follow the traditional common law adversarial method or a common law

criminal trial); Matthews v. Eldridge, 424 U.S. 319 (1976). Due process in this context only

requires notice and an opportunity to be heard. See, Doe v. Devonshire, 181 F.Supp. 146

(D.Mass.2016) (Involving Bridgewater State University; adequate process does not require an

elaborate hearing, but may be simply an informal give-and-take which gives the student an

opportunity to explain his version of the facts). Had such a hearing been held, if either student

had been deemed "responsible," the matter would have been bifurcated to address separately

what sanctions, if any, were appropriate for each student(s) found responsible. Should there

have been such findings, certain appeal rights would have attached. This Court's temporary

restraining order of January 16, 2020 has halted this de novo adjudicatory process pursuant to

plaintiffs' complaint. The complaint itself alleges only First Amendment claims.

       Plaintiffs' Conduct Was Not Speech Protected by the First Amendment

       While the First Amendment surely protects certain speech and expressive conduct, it is

well settled that not all conduct, just because it may have an expressive aspect, is protected

speech. In U.S. v. O'Brien, 391 U.S. 367, 376 (1968) the Court held that, even where an idea was



                                                2
        Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 3 of 13



intended to be expressed it could not "accept the view that an apparently limitless variety of

conduct can be labelled 'speech' whenever the person engaging in the conduct intends to express

an idea." The O'Brien Court further noted that its precedents established that "when 'speech' and

'nonspeech' elements are combined in the same course of conduct, a sufficiently important

governmental interest in regulating the nonspeech element can justify incidental limitations on

First Amendment freedoms." Id. at 377. This principle was earlier elucidated by the Court in

Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949) ("It has never been deemed an

abridgement of freedom of speech or press to make a course of conduct illegal merely because

the conduct was in part initiated, evidenced, or carried out by means of language, either spoken,

written or printed."); see also, Cox v. Louisiana, 379 U.S. 536, 555-56 (1965) (Rejecting the

claim that the First Amendment protects ideas by conduct as much as it protects ideas by pure

speech). As noted by the Second Circuit in East Hartford Ed. Assoc. v. Board of Ed. of Town of

East Hartford, 562 F.2d 838, 858 (2d Cir.1977), relying on what it called "the rule of Cox," "[a]s

conduct becomes less and less like 'pure speech' the showing of government interest required for

its regulation is progressively lessened." (citing Tinker v. Des Moines School Dist., 393 U.S. 503,

505 (1969)). This important principle was followed by the Court in Zalewska v. County of

Sullivan, New York, 316 F.3d 314, 3189-21 (2d Cir.2003). Zalewska, like East Hartford, held

that clothing, despite its aspects of personal expression, can be regulated consistent with First

Amendment guarantees. Quoting O'Brien, 391 U.S. at 376, the Zalewska Court observed that

"the fact that something is in some way communicative does not automatically afford it

constitutional protection," noting the Supreme Court has "repeatedly rejected" such a view. Id. at

319.

       Of course, the inverse can also be true -- conduct alone which is sufficiently expressive



                                                3
        Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 4 of 13



can be protected speech. Tinker¸393 U.S. at 503, prominently illustrates this principle. In Tinker

the armbands at issue obviously were not verbal, but they spoke volumes. Similarly, the act of

wearing a jacket emblazoned with the words "f___ the draft" was held protected speech in Cohen

v. California, 403 U.S. 15 (1971).

       Here, the conduct at issue, occurring in the very early hours of the morning on a non-

weekend night, although involving words, expressed nothing. No idea, message, concept or point

of view was expressed. The two words were not connected in any way, and were not even used

in an articulable sentence or phrase. The words conveyed nothing, except that these two students

were engaging in loud and disruptive behavior. If the plaintiffs had stood outside the dormitory

and yelled nonsense words, or simply created loud noises, the same disciplinary investigation

might well have ensued. The simple fact that a word is universally considered offensive does not

cloak it with First Amendment protection. Words that convey nothing, or no idea of any value

whatsoever, are simply not protected. See Willett v. City University of New York, 1998 U.S.Dist.

LEXIS 8264 (E.D.N.Y.1998) (First Amendment challenge fails where discipline was based on

trespass and insubordination, not speech); Harrell v. Southern Oregon University, 2009 WL

3562732 at *5 (D.Oregon) (Ad hominem attacks in on-line course not protected speech, not

viewpoint discrimination, citing O'Brien and Blackwell v. Issaquena County Board of Ed., 363

F.3d 749, 753-54 (5th Cir.1966) ("The First Amendment should not be construed to provide

unrestricted and unbridled license giving immunity for every possible use of language and

preventing punishment of those who abuse this freedom." (Internal quotation marks omitted)).

As the Harrell Court noted, "[t]he state's interest in maintaining an educational interest can

necessitate limitations giving rise to a balancing of First Amendment rights with the duty to




                                                4
          Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 5 of 13



further and protect the public school system." Id. at 5. (Internal and quotations omitted).1

         Even if the Conduct Here Were Speech, Which It Was not, It Would Not be Entitled
         to First Amendment Protection

         Even if the conduct here were truly speech, which it is not, it would not enjoy First

Amendment protection. Colleges and universities need not tolerate speech that is inconsistent

with their educational missions even if the government could not censor similar speech outside

the university. Esfeller v. O'Keefe, 391 Fed.Appx. 337, 341 (5th Cir.2010) (per curiam decision

denying legal challenge by disciplined student to Louisiana State University's Code of Conduct,

that, among other things, prohibited "extreme, outrageous or persistent acts, or communications

that are intended to or reasonably likely to harass, intimidate, harm or humiliate another."); see

also, Yeasin v. Durham, 719 Fed.Appx. 844, 851 (10th Cir.2018) (holding University officials

were entitled to qualified immunity when university student was disciplined for repeated

offensive tweets; legal precedents cited by plaintiff did not concern university student conduct

that interfered with the rights of other students or risked disrupting the campus); see also Hunt v.

Board of Regents of University of New Mexico, 2019 WL 6003284 at*8 (D.New Mexico) (Law

not clearly established regarding parameters of First Amendment protected speech in the

university setting).

         In Widmar v. Vincent, 454 U.S. 263, 267, n.5 (involving University of Missouri) the

Court reiterated that

         our cases have recognized that First Amendment rights must be analyzed “in light of the
         special characteristics of the school environment.” Tinker v. Des Moines Independent
         School District, 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969). We

1
 This case contrasts starkly with Papish v. Board of Curators of University of Missouri, 410 U.S. 667 (1973). In
Papish, the student newspaper reprinted a political cartoon of a policeman raping the Statue of Liberty and Goddess
of Justice, accompanied by the phrase "Motherf____ acquitted," a reference to a group known as "Up Against the
Wall Motherf______." The Papish Court found it significant that the student was expelled solely due to disapproved
content, not the time, place or manner of dissemination. Id. at 670. In this case, no message was conveyed, let alone
one addressing a public policy issue like police brutality.

                                                          5
         Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 6 of 13



       continue to adhere to that view. A university differs in significant respects from public
       forums such as streets or parks or even municipal theaters. A university's mission is
       education, and decisions of this Court have never denied a university's authority to
       impose reasonable regulations compatible with that mission upon the use of its campus
       and facilities.

(Emphasis added); see also, McCauley v. University of the Virgin Islands, 618 F.3d 232, 253 (3d

Cir.2010) (University's code of conduct can constitutionally prohibit lewd, indecent and obscene

speech). Yelling "penis" repeatedly, especially unconnected with any other expression, is nothing

if not lewd and obscene. The same is true with respect to the "n" word.

       In addition, "[f]ederal law requires educational institutions to maintain nondiscriminatory

environments. Title VI [42 U.S.C. §2000d (2012)] was promulgated as part of the omnibus Civil

Rights Act of 1964." Alexander Tsesis, Campus Speech & Harassment, Minn. Law Review

101:1863, 1897 (2017). "The [federal] Department of Education has for decades interpreted Title

VI to include a prohibition against recipient institutions creating or being responsible for

maintaining a hostile environment, which is defined as one where 'harassing conduct (e.g.,

physical, verbal, graphic, or written) … is sufficiently severe, pervasive or persistent so as to

interfere with or limit the ability of an individual to participate in or benefit from the services,

activities or privileges provided by a recipient.'" Id. at 1863, 1897-98 (Quoting Racial Incidents

and Harassment Against Students at Educational Institutions; Investigative Guidance, 59 Fed.

Reg. 11448, 11449 (March 10, 1994) (Emphasis added)). The ability to live on campus as part

of a residential community is clearly such an activity and privilege. Further, in 2010, the

Department, in a "Dear Colleague" letter to the higher education community noted that

"[h]arassment does not have to include an intent to harm, be directed at a specific target, or

involve repeated incidents." Thus "[h]arassment creates a hostile environment when the conduct

is sufficiently severe, pervasive or persistent so as to limit or interfere with or limit a student's



                                                 6
             Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 7 of 13



ability to benefit from the services, activities or opportunities offer by the school." Office for

Civil Rights, Dear Colleague Letter from Assistant Secretary for Civil Rights, U.S. Dep't Educ

(Oct.      26,    2010),     available     at   http://www2ed.gov/about/offices/list/ocr/letters/colleague-

201010.pdf. Again, living in a residential community of learners is surely one of UConn's

services, activities or opportunities, as reflected in the Student Code provision alleged to have

been violated.2

           Moreover, infringement on First Amendment rights may be justified by regulations

adopted to serve compelling state interests, unrelated to the suppression of ideas. Roberts v. U.S.

Jaycees, 468 U.S. 609, 623, 628 (1984). (Jaycees' First Amendment associational rights trumped

by State's interest in preventing gender discrimination; ("[E]ven if enforcement of the

[Minnesota antidiscrimination] Act causes some incidental abridgement of the Jaycees' protected

speech, that effect is no greater than is necessary to accomplish the State's legitimate purposes.").

See also Pi Lambda Phi Fraternity v. University of Pittsburgh, 58 F.Supp.2d 619

(W.D.Pa.1999), aff'd. 229 F/3d 435 (3d Cir.2000) (First Amendment freedom of association

claim rejected when need for behavioral punishment outweighed any First Amendment issue).

Certainly in the workplace it is well accepted that expressive conduct that is openly

discriminatory is not protected. Robinson v. Jacksonville Shipyards, Inc., 760 F.Supp. 1486,

1535 (M.D.Fla.1991) (Offensive pictures and verbal harassment are not protected speech

because they act as discriminatory conduct in the form of a hostile work environment). The

Robinson Court quoted the Roberts opinion, wherein the Roberts Court opined that "[p]otentially

expressive activities that produce special harms distinct from their communicative impact … are

entitled to no constitutional protection." Roberts, 486 U.S. at 628 (Emphases added).

           Here the conduct the plaintiffs engaged in was offensive, severe and persistent, although
2
    UConn has similar duties under Title IX, 20 U.S.C. § 1681, et seq.

                                                           7
         Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 8 of 13



it need only have been severe or persistent to create a hostile environment that cannot be

condoned, notwithstanding First Amendment principles. Shouting the word "penis" repeatedly

outside a residence hall complex at 12:26 am on a weekday morning was offensive, severe, and

plaintiffs persisted in doing it. Adding loud repetition of the "n" word only compounded the

hostility, giving it a now racially offensive aspect.

       It is also well settled that First Amendment rights may be legally subjected to reasonable

time, place and manner restrictions. Ward v. Rock Against Racism, 491 U.S. 781, 797 (1989). In

this regard, a regulation of speech is not invalid simply because there is some imaginable

alternative that might be less burdensome on speech, and the requirement that the restriction be

narrowly tailored is satisfied so long as it promotes a governmental interest that would be

achieved less effectively without the regulation. Id. at 98-99. Courts must examine not only the

content of any speech but also the context in which it was disseminated. Rice v. Paladin

Enterprises, Inc., 940 F.Supp. 836, 845 (.D.Md. 1996) rev'd on other grounds 123 F.3d 233 (4th

Cir.1997) (citing Young v. American Mini Theaters, Inc., 427 U.S. 50, 66 (1976)). Thus even if

the plaintiffs' conduct had been protected speech, which it was not, UConn could legally restrict

such speech to more reasonable places, and, more germane to this case, reasonable times. In

Frisby v. Schultz, 487 U.S. 474 (1988), the Court emphasized the sanctity of one's home as a

place where one cannot be forced to be an "unwilling listener," and while the plaintiffs' yelling of

"penis" repeatedly at 12:26 am on a Friday morning was certainly disruptive conduct at an

inappropriate time, it also occurred in the equivalent of their fellow students' yards. While it was

not within the four walls of their "homes" as discussed in Frisby, Frisby's admonition about

"unwilling listeners" surely applies here. Thus, even if this was protected speech, which it was

not, UConn's efforts to enforce a reasonable time and place restriction on such conduct comports



                                                   8
         Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 9 of 13



with First Amendment principles.

       The Fact That Others Not Charged with Enforcing the Student Code Either
       Reported or Viewed the Conduct as a Racial Bias Incident, and That the University
       Assisted Such Persons, is Not Germane

       Plaintiffs have and likely will assert that documentation reflects that certain people who

reported the incident or who assisted students affected by the incident appeared to view or

categorize it as one of racial bias. Some of the reporting paperwork and documents involving

assistance to students affected by the incident reflect this. This is neither surprising nor germane

to this Court's inquiry and analysis. What matters is what these students have been charged with

by CS, and that is most clearly and comprehensively reflected in the November 12, 2019

"findings and recommendations" of the CS investigator, which would have served as the basis

for the de novo disciplinary hearing at issue here. Each of those documents reflects that the

plaintiff students were alleged to have violated the following Student Code provision:

       Disruptive behavior, which is defined as participating in or inciting others to participate
       in the disruption or obstruction of any University activity, including but not limited to:
       teaching, research, events, administration, student conduct proceedings, the living and
       learning environment, on or off campus ….


See Exhibits 6 and 7 to plaintiffs' TRO application. (Emphases added). In addition, violation of

the respective students' housing contracts is alleged. Most tellingly, the factual basis for the

Student Code violation is succinctly described as "___ engaged in a verbal game that disrupted

the living environment of students residing in Charter Oak Apartments." See Norton v.

Discipline Committee of Eastern Tenn. University, 419 F.2d 195 (6th Cir.1969) (Literature

distributed on campus intended to cause disturbance not protected). Notably, Exhibits 6 and 7 to

the TRO application candidly reflect that the student conduct investigator determined that there

was at best uncertainty as to whether the words were directed at anyone, further underscoring



                                                 9
         Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 10 of 13



that, as reflected elsewhere in these two documents, the matter was being pursued as a violation

of the disruption provision of the Student Code.

         As discussed above, wholly separate from the student disciplinary process, UConn has a

duty under Titles VI and IX to assist students who subjectively believe they have been subjected

to racial, ethnic or gender discrimination, or a hostile environment created by such

discrimination. UConn's legal and moral duty to address such student concerns means it must

and does provide support and assistance to such students irrespective of whether the University

or its staff share the students' conclusions that they have suffered or experienced a racial bias

incident or have been subjected to a hostile environment based on categories of prohibited

discrimination. See Abbott v. Pastides, 900 F.3d 160 (4th Cir.2018) cert. denied 139 S.Ct. 1292

(2019) (Looking into speech at the University of South Carolina that made students

uncomfortable does not itself violate the First Amendment).

         This Court should not be misled by reference to such information regarding the

University's non-CS response to this incident. What matters for purposes of plaintiffs' First

Amendment claims is what provisions of the Student Code plaintiffs have been alleged to have

violated, and what would control the de novo review.3




3
  The Court has pointed to the notices of the hearing dated January 8, 2020 that went out which include reference to
the incident as being "described" as "[r]emarks directed towards race/ethnicity." That reflects how the incident was
initially reported to CS. More importantly, these notices establish that the hearing will be about the charges of
disruptive behavior and violation of housing contracts. There are no due process claims here, and even if there were,
a relaxed standard applies. Gorman, 837 F.2d at 13-14 . Similarly, the fact that police and prosecutors charged these
men with a bias crime should not redound to the legal detriment of UConn. The criminal process was wholly distinct
from the CS process, although the latter reasonably relied on affidavits and statements gleaned in the former, as
would any reasonable investigation.

                                                         10
        Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 11 of 13



       The Wu Consent Decree Applies Only to First Amendment Protected Speech

       In Wu v. University of Connecticut, CV H-89-649 (PCD), the student had posted on her

dormitory door that "bimbos," "preppies," "racists," and "homos" would be shot on sight, and she

was expelled for a period from the residence and dining halls. It was not a class action, and is

now thirty (30) years old. As discussed above, there have been important changes and advances

in First Amendment jurisprudence since that time. See, e.g., Willett, 1998 U.S.Dist. LEXIS 8264

(E.D.N.Y.1998)

       More significantly, plaintiffs, because they did not engage in and did not intend to engage

in First Amendment protected speech, but rather only yelled random words during a game, do

not fall within the ambit of Wu. There is no question that Ms. Wu had written a full, clear

message, the content and meaning of which was wholly unambiguous. Her written message

conveyed genuine ideas, if distasteful ones. That is simply not what happened here, the thus the

Wu decree is inapplicable and inapposite.

       Plaintiffs Cannot Demonstrate Genuine Irreparable Harm, and their Claims Are
       Not Ripe

       As this Court noted in its TRO decision in this case, Trump v. Deutsche Bank, 943 F.3d

627 (2d Cir.2019), cert. granted No. 19-760 (U.S. Dec. 13, 2019) reiterates the standards for

preliminary injunctive relief. Irreparable harm is the first prerequisite. This Court, at least

temporarily, concluded there was irreparable harm because of a perceived chilling effect on

protected speech. However, that determination was before the defendants were able to fully

articulate, with supporting legal precedent, why this is not a speech case at all, or even if it is in

part, why plaintiffs' likelihood of success on their First Amendment claims should not be

accepted as a logical proposition. The defendants respectfully urge the Court to revisit such




                                                 11
         Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 12 of 13



preliminary conclusions.4

        There is also the important issue of whether plaintiffs' claims are ripe. A claim is not ripe

if it involves contingent future events that may not occur as indicated, or indeed may not occur at

all. Peloe v. University of Cincinnati, 2015 WL 828309 at *5 (S.D. Ohio 2/19/15) (quoting

Thomas v. Union Carbide, 473 U.S. 568, 580-81 (1985)); see also Doe v. The Ohio State

University, 136 F.Supp. 3d 854, 864-65 (S.D.Ohio 2016) (Student's due process claims not ripe

while disciplinary investigation still pending). Given that the plaintiffs have rejected the

recommendations of the student conduct investigator, as they are entitled to do, and exercised

their right to a hearing under the Student Code, there is no final determination of any Student

Code violations, much less the imposition of any sanctions(s).

        Conclusion

        Plaintiffs' conduct was not speech, and even if it had been, it would not have been

protected speech, or UConn can reasonably restrict the time, place and manner of its

dissemination. In addition, plaintiffs' claims are not ripe. Based on these principles, this Court

should vacate its TRO and deny any preliminary relief.




4
 As noted in the argument on the TRO application, both students are seniors who live within driving distance of the
campus, and off campus housing in Storrs may well be available at this the beginning of the second semester.

                                                        12
        Case 3:20-cv-00066-MPS Document 25 Filed 01/24/20 Page 13 of 13




                                                      DEFENDANTS,
                                                      UNIVERSITY OF CONNECTICUT, et al.
                                                      WILLIAM TONG
                                                      ATTORNEY GENERAL

                                                  BY: /s/ Ralph E. Urban
                                                    Ralph E. Urban
                                                    Assistant Attorney General
                                                    Federal Bar No. ct00349
                                                    ralph.urban@ct.gov
                                                    Office of the Attorney General
                                                    165 Capitol Avenue
                                                    Hartford, CT 06106
                                                    Tel: (860) 808-5210
                                                    Fax: (860) 808-5385




                                       CERTIFICATION


       I hereby certify that on January 24, 2020 a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s system.


                                                       /s/ Ralph E. Urban
                                                      Ralph E. Urban




                                                13
